UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10085 Hillman Capital Management Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices)(Zip code) Terrence O. Davis 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant’s telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: March 31, 2014 Item 1.REPORTS TO STOCKHOLDERS. Semi-Annual Report 2014 March 31, 2014 (Unaudited) The Hillman Focused Advantage Fund No Load Shares This report and the financial statements contained herein are submitted for the general information of the shareholders of The Hillman Focused Advantage Fund (“Fund”).The Fund’s shares are not deposits or obligations of, or guaranteed by, any depository institution. The Fund’s shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested.Neither the Fund nor the Fund’s distributor is a bank. The Hillman Focused Advantage Fund is distributed by Capital Investment Group, Inc., Member FINRA/SIPC, 17 Glenwood Ave, Raleigh, NC, 27603. There is no affiliation between The Hillman Focused Advantage Fund, including its principals, and Capital Investment Group, Inc. Statements in this Semi-Annual Report that reflect projections or expectations of future financial or economic performance of The Hillman Focused Advantage Fund (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Investments in the Fund are subject to investment risks, including the possible loss of some or the entire principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Investment in the Fund is subject to the following risks: market risk, management style risk, investment advisor risk, operating risk, small-cap and mid-cap companies risk, non-diversified status risk, sector focus risk, and risks from writing options. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this semi-annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by visiting hillmancapital.com. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The prospectus contains this and other information about the Fund. A copy of the prospectus is available at hillmancapital.com or by calling Shareholder Services at 800-773-3863. The prospectus should be read carefully before investing. This Semi-Annual Report was first distributed to shareholders on or about May 30, 2014. For More Information on Your Hillman Focused Advantage Fund: See Our Website @ hillmancapital.com or Call Our Shareholder Services Group at 800-773-3863 The Hillman Focused Advantage Fund Schedule of Investments (Unaudited) As of March 31, 2014 Shares Value (Note 1) COMMON STOCKS - 88.65% Consumer Discretionary - 13.59% Best Buy Co., Inc. $ Nordstrom, Inc. PetSmart, Inc. Staples, Inc. Target Corp. Yum! Brands, Inc. Consumer Staples - 7.96% Kellogg Co. Sysco Corp. Wal-Mart Stores, Inc. Energy - 3.55% Exxon Mobil Corp. † Transocean Ltd. Financials - 14.36% American Express Co. Bank of America Corp. The Allstate Corp. The Goldman Sachs Group, Inc. The Western Union Co. Health Care - 12.50% Aetna, Inc. Amgen, Inc. † Johnson & Johnson * Laboratory Corp. of America Holdings Merck & Co., Inc. Industrials - 7.63% Caterpillar, Inc. † Joy Global, Inc. Raytheon Co. Information Technology - 21.67% Apple, Inc. Cisco Systems, Inc. Corning, Inc. * eBay, Inc. Intel Corp. (Continued) 2 The Hillman Focused Advantage Fund Schedule of Investments (Unaudited) As of March 31, 2014 Shares Value (Note 1) Information Technology - continued International Business Machines Corp. $ Microsoft Corp. † Oracle Corp. * Yahoo!, Inc. Materials - 5.61% Alcoa, Inc. EI du Pont de Nemours & Co. Nucor Corp. Telecommunication Services - 1.78% AT&T, Inc. Total Common Stocks (Cost $24,467,283) SHORT-TERM INVESTMENT - 9.88% § Federated Prime Obligations Fund, 0.02% Total Short-Term Investment (Cost $3,109,754) Total Value of Investments (Cost $27,577,037) - 98.53% $ Options Written (Premiums Received $78,867) - (0.30)% Other Assets Less Liabilities- 1.77% Net Assets - 100.00% $ † All or a portion of security is pledged as collateral for options written. * Non-income producing investment § Represents 7 day effective yield as of March 31, 2014 Summary of Investments % of Net Assets Value Consumer Discretionary 13.59% $ Consumer Staples 7.96% Energy 3.55% Financials 14.36% Health Care 12.50% Industrials 7.63% Information Technology 21.67% Materials 5.61% Telecommunication Services 1.78% Short-Term Investment 9.88% Options Written (0.30)% Other Assets less Liabilities 1.77% Total 100.00% $ (Continued) 3 The Hillman Focused Advantage Fund Schedule of Investments (Unaudited) As of March 31, 2014 Number of Contracts* Exercise Price Maturity Date Value (Note 1) PUT OPTIONS WRITTEN - (0.20%) Universal Display Corporation $ 4/19/2014 $ Yahoo, Inc. 4/19/2014 Total Put Options Written (Premiums Received $36,332) $ CALL OPTIONS WRITTEN - (0.10%) Amgen, Inc. 66 4/19/2014 American Express Company 4/19/2014 Nucor Corporation 4/19/2014 Raytheon Company 92 4/19/2014 Total Call Options Written (Premiums Received $42,535) $ Total Options Written (Premiums Received $78,867) $ * One contract allows the holder to sell 100 shares of the underlying security at the stated exercise price. See Notes to Financial Statements 4 The Hillman Focused Advantage Fund Statement of Assets and Liabilities As of March 31, 2014 Assets: Investments in securities, at value (cost $27,577,037) $ Cash Cash at Broker Receivables: Fund shares sold Dividends and interest Total assets Liabilities: Options written, at value (premiums received $66,051) Payables: Investments purchased Accrued expenses: Administration fees Advisory fees Other expenses Total liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments Net unrealized appreciation on investments and options written Total Net Assets $ No Load Shares Outstanding, no par value (unlimited authorized shares) Net Asset Value, Offering Price and Redemption Price Per Share $ See Notes to Financial Statements 5 The Hillman Focused Advantage Fund Statement of Operations (Unaudited) For the period ended March 31, 2014 Investment Income: Dividends $ Total Investment Income Expenses: Administration fees (note 2) Advisory fees (note 2) Other operating expenses 24 Total Expenses Net Investment Income Net Realized and Unrealized Gains (Losses) on Investments: Net realized gain from: Investments Options written Change in unrealized appreciation (depreciation) on: Investments Options written Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ See Notes to Financial Statements 6 The Hillman Focused Advantage Fund Statements of Changes in Net Assets March 31, September 30, For the period or year ended Operations: Net investment income $ $ Net realized gain from investments and options written Change in unrealized appreciation on investments and options written Net Increase in Net Assets Resulting from Operations Distributions to Shareholders: Net investment income Decrease in Net Assets Resulting from Distributions Capital Share Transactions: No Load Shares Shares sold Reinvested distributions Shares repurchased Decrease from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of Period End of Period $ $ Undistributed Net Investment Income $ $ Share Information: No Load Shares Shares sold Reinvested distributions Shares repurchased Net Decrease in Capital Shares Shares Outstanding, Beginning of Period Shares Outstanding, End of Period See Notes to Financial Statements 7 The Hillman Focused Advantage Fund Financial Highlights For a share outstanding during the March 31, September 30, period or year ended Net Asset Value, Beginning of Year $ Income (Loss) from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from Investment Operations Less Distributions: Dividends (from net investment income) Total Distributions Net Asset Value, End of Year (a) $ Total Return (a) 13.99% 21.38% 21.09% (6.38)% 9.15% Net Assets, End of Year (in thousands) $ Ratios of: Gross Expenses to Average Net Assets (b) 1.50% 1.50% 1.50% 1.50% 2.91% Net Expenses to Average Net Assets (b) 1.50% 1.50% 1.50% 1.50% 2.05% Net Investment Income to Average Net Assets 0.56% 0.39% 0.41% 0.58% 0.23% Portfolio turnover rate 12.36% 118.67% 39.09% 16.10% 13.84% (a) Includes adjustments in accordance with accounting principles generally accepted in the United States of America, and, consequently, the net asset value for financial reporting purposes and the total returns based upon those net asset values may differ from the net asset values and total returns for shareholder transactions. (b) The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). See Notes to Financial Statements 8 The Hillman Focused Advantage Fund Notes to Financial Statements (Unaudited) 1.
